Title: From Abigail Smith Adams to Hannah Phillips Cushing, March 1808
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



my dear Friend
ca. March 1808

your Letter begun at wWashington and finishd at Baltimore I received a few days since read and wept over it, most tenderly sympathizing in the Sorrow which have harrowd up the Bosom of my Friend since we last parted. I had heard of your Safe arrival at Washington and found from the papers and from private Friends that the Judge had been so well as to constantly to attend court. This was so much beyond my fears and expectations, considering the low State he was in the last Season, that I flatterd myself you would enjoy as pleasent a winter as the aspect of our public affairs would permit you to. I knew you must in common with every friend of the country experience a degree of anxiety at the allarming Situation in which our once happy Country is involved. I know you to be too purely American to feel any partiality but Such as reason & Justice would justify—and that you must view with equal eye the Arbitrary conduct of Both the Great contending powers towards us, Whilst the measures pursued, or rather not pursued by our own Government in leaving us So defenceless when menaced and threatned upon all Sides, excites the most anxious fears for our individual security and Safety. but I was to learn from your Letter the domestic private affliction of my Friend in the death of a beloved Brother, whom tho I knew not personally yet from whose Character drawn by the affectionate pen of a mourning Sister, I can unite in lamenting, and beseaching that Being by whose hand Life and death are lodged, to afford the consolations promissed in his word. We are told that at the death of Lazeres Jesus wept, if possesst with the power of raising him from the dead as we as are assured he did, he wept as a proof of his affection and Sorrow, surely he must look with compassion upon those of his Creatures from whom he sees fit to take the nearest and dearest connextions, with the assurrence only that they shall rise hereafter—by his example we are permitted to shed the tears of sorrow to ease the swoln heart; and we must be less than humane Beings not to feel the hand which strikes us.
Teach us the hand of Love divine
In evils to discern
Tis the first lesson which we need
The latest which we learn
Is resignation’s lesson hard?
On trial we shall find
It makes us give up nothing more
Than Anguish of the mind.
there is no Situation in Life from the Throne to the footstool whilst which exempts us from its the troubles of life in this respect all things come alike to all menMy daughter Smith & grandaughter left me the beginning of Jan’ry for their residence in chenango. the Col. as soon as his House was finishd with the first Snow came for them—I had determined that they Should Spend the winter with me, but when the Col came I could do no otherways than consent that my daughter Should do, as I would have done in her place follow the fortunes of my Husband. however less eligible his Situation was than what that I had before experienced. I have had pleasing letters from her—having found the country much better setled than She expected and as She writes me every necessary for living comfortably—that having a home, She is determined to be content; and to possess her mind in patience, altho Secluded from the luxeries and many of those things which are estimated conveniances in Life—That I can hear often from her is a consolation to me, tho having but one only daughter, and that daughter qualified to adorn any Station in Life, I could have wisht that her lines had fallen to her in a pleasenter place and that She might have enjoyd a goodlier Heritage but I must not forget the lesso truths I have quoted, and therefore submit with patience to the Allotments of Providence. William S Smith remaind with us through the winter, and that he might not be idle, became an assistant in teaching Arithmatic for three Months in our School. it finishd last week, and he is now gone to visit his Parents, with a desire to get a commission in the Army. He is a young man of modest deportment, amiable Manners, regular habits and virtuous disposition. he has enough of his Father to make him a Brave officer and of his Mother to be a good Man Mrs Adams thank you for your kind Remembrance of her. She is very well and has added an other daughter to my Family since you left us.—Both the President and myself have enjoyed good Health through a winter much milder than the last and but for the anxiety we feel for the embarrassments our Country labours under, and the dangers which encompass us it, we should be as tranquil as a consienceness of having done the utmost in our power to Serve and Save it, can render us—nor are we of that fault finding uncandid Number party who will not give to Ceasar the things due to Ceasar, nor when the measures of the Government are just and wise as they appear to be towards Great Britain, condemn them because they are adminiterd by the a Government, the individuals of which were not of our choice. Present me to the Judge affectionatly tell him both the president and your Friend hope to see him return to his native State invigorated by his excursion. to with your mourning Friends I shed the sympathizing tear and to you my Friendall the Love and affection increased and matured by a long experience of the many unbounded benevolence of your heart, and the virtues which have So brigtely distinguished shed a Lustre round you through Life. may you reap that reward in a better world which this can never bestow, or be exprest in words Sufficiently Strong by your faithfully affec 
Abigail Adams